The chancellor decided in this case that the practice of amending the answer of a defendant, which formerly prevailed, had been discontinued in this country as well as in England; that the modern practice is, upon a proper case shown to the court, to permit the defendant to file a supplemental answer, thus giving the complainant the benefit of the original answer, with the explanations or denials contained in the supplemental answer. Order of the vice-chancellor affirmed, without costs to either party on the appeal.